NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 13-4321
                                   _____________

                            CHRISTOPHER MURDOCK

                                          v.

            BOROUGH OF EDGEWATER; BOROUGH EDGEWATER
                         POLICE DEPARTMENT;
     DONALD MARTIN, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY
         AS CHIEF OF POLICE FOR THE BOROUGH OF EDGEWATER;
   THOMAS BREEN, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS A
           POLICE OFFICER FOR THE BOROUGH OF EDGEWATER;
     DONALD L. SKIDMORE, DETECTIVE LIEUTENANT; JOHN DOES 1-15,
 (FICTITIOUS NAMES), INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES
         AS POLICE OFFICERS FOR THE BOROUGH OF EDGEWATER;
                           JESSE HOLOWACZ

                 CHRISTOPHER MURDOCK, RICHARD T. LUZZI,
                                        Appellants
                             _____________

                    Appeal from the United States District Court
                            for the District of New Jersey
                           (D.C. Civ. No. 2:08-cv-02268)
                   Magistrate Judge: Honorable Madeline C. Arleo*
                                   ______________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 December 8, 2014
                                 ______________

       Before: VANASKIE, COWEN, and VAN ANTWERPEN, Circuit Judges.


      *
        Judge Arleo was a Magistrate Judge when this matter was litigated. She was
appointed to the District Court as a District Judge on November 21, 2014.
                                 (Filed: January 16, 2015)
                                     ______________

                                        OPINION**
                                      ______________

VANASKIE, Circuit Judge.

        Attorney Richard T. Luzzi represented Christopher Murdock, who is not a party

to this appeal, in a civil rights action against the Borough of Edgewater and several of its

police officers. The case settled prior to trial, and the District Court entered an order

closing the matter in April of 2012. Over a year after settlement, Luzzi sought the

District Court’s permissions to file, nunc pro tunc, a motion for attorney’s fees pursuant

to 42 U.S.C. § 1988. The District Court denied the motion, and Luzzi appealed. We

conclude that the District Court did not abuse its discretion in denying his motion under

the “extraordinary circumstances” standard of Fed. R. Civ. P. 60(b)(6) or the more lenient

“excusable neglect” standard afforded by Fed. R. Civ. P. 6(b)(1)(B). Accordingly, we

will affirm.

                                              I.

       The underlying action, involving claims for excessive force and illegal seizure in

violation of the Fourth and Fourteenth Amendments against members of Edgewater’s

police department, settled on the eve of trial for $90,000. By order dated April 20, 2012,

the District Court closed the case. Pursuant to that order, either party could file a motion

to reopen the matter within sixty (60) days if the settlement was not consummated.


        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
       **

does not constitute binding precedent.
                                              2
Neither party did so. More than one year later, on April 23, 2013, Luzzi filed a “Notice

of Motion for Relief from Order and for Counsel Fees.” (App. at 4.) Luzzi’s Notice

stated that he sought “partial relief from the Court’s April 23, 2012 Order dismissing the

above captioned case without costs, pursuant to Fed. R. Civ. P. 60, and for relief from

Local Rule 54.2 extending the filing/hearing of plaintiff counsel’s fee application.”

(App. at 5.)

       Accompanying the Notice was Luzzi’s Certification. The Certification claimed

that his law firm incurred unreimbursed costs of $4,500.02 and fees of $99,955.50 for

which recovery was sought under 42 U.S.C. § 1988. While acknowledging that he had

only recently learned that the District of New Jersey required the filing of an affidavit in

support of a fee application within thirty (30) days of an order closing a case, Luzzi listed

a litany of reasons why he would not have been able to submit a fee application sooner

than he did had he been aware of the filing deadline. He asked that his untimely fee

application be accepted. Defendants opposed this request. On October 3, 2013, the

District Court held a hearing on Luzzi’s request to file his fee application late. On the

same day, the District Court entered an order denying Luzzi’s motion. This appeal

followed.

                                             II.

       The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(3). Once

properly before the District Court, both parties consented to the jurisdiction of a United

States Magistrate Judge over any and all proceedings in the case, including post-

judgment proceedings, pursuant to 28 U.S.C. § 636(c)(1) and Federal Rule of Civil

                                              3
Procedure 73. We have jurisdiction over Murdock’s appeal from the Order of the United

States Magistrate Judge pursuant to 28 U.S.C. § 636(c)(3). We review the District

Court’s order denying Luzzi’s motion for an extension of time to file an application for

attorney’s fees and costs for abuse of discretion. Drippe v. Tobelinski, 604 F.3d 778, 783

(3d Cir. 2010); Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008) (citing

Harris v. Martin, 834 F.2d 361, 364 (3d Cir. 1987)).

                                            III.

       Rule 54(d)(2)(B) of the Federal Rules of Civil Procedure sets forth the appropriate

time for filing motions for attorney’s fees. The rule states that such a motion must be “be

filed no later than 14 days after the entry of judgment.” Fed. R. Civ. P. 54(d)(2)(B)(i).

Additionally, the District of New Jersey’s Local Rule 54.2(a), in effect at the time of the

settlement, required that “[i]n all actions in which a counsel fee is allowed by the Court

or by statute, an attorney seeking compensation for services or reimbursement of

necessary expenses shall file with the Court an affidavit within 30 days of the entry of

judgment or order, unless extended by the court . . . .” D.N.J. L. Civ. R. 54.2 (revised

June 19, 2013).1 Accordingly, Luzzi was required to file his application for attorney’s

fees by May 4, 2012, and his affidavit in support thereof by May 20, 2012. Although

Luzzi has been generally admitted to practice before the District Court since 1989, he did

not file a motion or affidavit within the prescribed periods, conceding that prior to March

or April of 2013 he was unaware of the time limits set by Local Rule 54.2.


       1
         The Local Rules for the District of New Jersey were updated on June 19, 2013,
but the 30-day requirement remains unchanged.
                                             4
       Luzzi argues on appeal that the District Court improperly applied Fed. R. Civ. P.

60(b)(6)’s requirement that he demonstrate “extraordinary circumstances” such “that

extreme and unexpected hardship will result absent” the District Court allowing him to

file an application for attorney’s fees. Jackson v. Danberg, 656 F.3d 157, 165–66 (3d

Cir. 2011) (internal quotation marks omitted). Luzzi asserts that the District Court should

have analyzed his motion under the less stringent “excusable neglect” standard set forth

in Fed. R. Civ. P. 6(b)(1)(B).2 Luzzi, however, filed his motion pursuant to Rule 60. He

did not file a motion for an extension of time pursuant to Rule 6(b)(1)(B). Indeed, he did

not mention Rule 6 in his filings or arguments before the District Court. “It is well

established that arguments not raised before the District Court are waived on appeal.”

DIRECTV Inc. v. Seijas, 508 F.3d 123, 125 n.1 (3d Cir. 2007) (citing Belitskus v.

Pizzingrilli, 343 F.3d 632, 645 (3d Cir. 2003)). Accordingly, Luzzi’s argument that the

District Court should have applied Rule 6(b)(1)(B)’s “excusable neglect” standard is

waived.

       Even applying Rule 6(b)(1)(B)’s more lenient standard does not warrant a

different result. In evaluating whether Luzzi has demonstrated “excusable neglect,” we

consider four factors: “the danger of prejudice to the [opposing party], the length of the

delay and its potential impact on judicial proceedings, the reason for the delay, including


       2
           Rule 6(b)(1)(B) provides:

             When an act may or must be done within a specified time, the court
             may, for good cause, extend the time . . . on motion made after the
             time has expired if the party failed to act because of excusable
             neglect.
                                              5
whether it was within the reasonable control of the movant, and whether the movant

acted in good faith.” In re O’Brien Envtl. Energy, Inc., 188 F.3d 116, 125 (3d Cir. 1999)

(quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

(1993)). All of these factors cut against Luzzi’s contentions.

       First and foremost, Luzzi was not even aware of either the Federal Rule’s time

limit for seeking attorney’s fees set forth in Fed. R. Civ. P. 54(d)(2)(B)(i) or the time

limit for presenting a supporting affidavit imposed by D.N.J. L. Civ. R. 54.2. His

ignorance of the law is plainly not excusable neglect. Consol. Freightways Corp. of

Delaware v. Larson, 827 F.2d 916, 919 (3d Cir. 1987). Indeed, in Larson, we cited with

approval the Fifth Circuit’s holding in Campbell v. Bowlin, 724 F.2d 484, 488–89 (5th

Cir.1984), that failure to read the rules is not excusable. All of Luzzi’s post hoc

rationalizations for why he could not have met the national and local rule deadlines are

meaningless given the obvious lack of professional competence at the time that a fee

application was due. Furthermore, none of the reasons proffered by Luzzi for not being

able to file a timely fee application suffice to justify his failure to seek an extension of

time to file such an application.

       Even if we were to consider the reasons for his purported inability to file a fee

application before April 23, 2013, we would affirm the District Court’s decision. Luzzi

argues that various incidents, including moving his law firm and closing his office for

eight business days because of a major storm, caused a backlog in his casework.

However, “a busy caseload generally does not constitute a basis for a finding of

excusable neglect.” Ragguette v. Premier Wines & Spirits, 691 F.3d 315, 330 (3d Cir.

                                               6
2012). These events occurred over a period of six months during which it appears Luzzi

made no effort to file an application for attorney’s fees with the District Court, alert the

District Court of his intention to do so, or to review the applicable rules. Further, Luzzi

does not articulate how doctor’s orders that he reduce stress prevented him from

reviewing the Federal Rules of Civil Procedure or the Local Rules. Luzzi’s delay,

although compounded by these events, was within his control and stemmed mainly from

his own inaction.

       Dealing next with whether Luzzi acted in good faith, we can discern no reason that

constitutes grounds for a year-long extension. Luzzi’s hiring of unhelpful outside

counsel nine months after the fee application was due does not support finding good faith

or excusable neglect. See In re Am. Classic Voyages Co., 405 F.3d 127, 134 (3d Cir.

2005) (negligence of outside counsel does not support finding of excusable neglect).

Luzzi further argues that he was unaware of either Rule 54(d)(2)(B)’s or Local Rule

54.2’s prescribed time limits, and he should therefore be granted an extension simply

because he was unfamiliar with the applicable time constraints. “[I]nadvertence,

ignorance of the rules, or mistakes construing the rules do not usually constitute

‘excusable’ neglect.” Pioneer, 507 U.S. at 392. Further, as the District Court noted, he

never discussed filing a fee application during the settlement conference and made no

effort to alert the District Court that he intended to do so until a year after the case settled.

Luzzi’s confession that he did not know about the established time limits for seeking an

award of fees does not demonstrate good faith.



                                               7
       The length of the delay also cuts against Luzzi’s contentions. He filed the

underlying complaint in May 2008, which included a claim for attorney’s fees and costs.

Despite four years of litigation, he did not research the Federal or Local Rules dealing

with fee applications, which are customary in § 1983 actions, until nearly a year after the

underlying action settled. The prejudice to the Appellees, combined with the delay’s

impact on the judicial process, further weigh against finding excusable neglect. There

must be a finality to litigation. That is one of the reasons deadlines are established, and

Luzzi offers no sound reason for not enforcing the fee application deadline here.

       We conclude that Luzzi’s proffered reasons for the delay, the lack of good faith

attempts to learn of explicit deadlines, the length of the delay, and the prejudice to both

the Appellees and the judicial process preclude an exercise of discretion to extend the fee

application deadline. Because Luzzi’s arguments do not demonstrate the “extraordinary

circumstances” demanded by Rule 60(b)(6), or even “excusable neglect” under Rule

6(b)(1)(B)’s more lenient standard, the District Court did not abuse its discretion in

denying Luzzi’s motion to file an application for attorney’s fees, nunc pro tunc.

                                             IV.

       For the reasons discussed above, we will affirm the order of the District Court.




                                              8